FILED
                                                                                October 1, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re A.R.

No. 21-0196 (Kanawha County 19-JA-670)


                               MEMORANDUM DECISION

        Petitioner Mother D.R., by counsel Christopher McClung, appeals the Circuit Court of
Kanawha County’s January 21, 2021, order terminating her parental rights to A.R. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and S.L. Evans, filed a response in support of the circuit court’s order and a supplemental appendix.
The guardian ad litem, Sharon K. Childers, filed a response on behalf of the child in support of the
circuit court’s order and a supplemental appendix. On appeal, petitioner argues that the circuit
court erred in denying her motion for an improvement period and in terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In October of 2019, the DHHR filed an abuse and neglect petition alleging that petitioner
and the father had a long history of domestic violence, having filed nine domestic violence
petitions against each other in the four years prior to this proceeding. The DHHR also alleged that
most of the domestic violence occurred in the child’s presence. According to the petition, in the
days leading up to the petition’s filing, petitioner and the father “engaged in [a] very heated text
exchange,” during which the father threatened to leave the child home alone. Further, the father
had recently choked petitioner “so violently that she urinated on herself” and he “then held her
captive for nine hours.” Petitioner was alleged to have filed for divorce on two separate occasions
but did not pursue either proceeding. Based on these facts, the DHHR alleged that the child was
abused and neglected. Following the petition’s filing, petitioner waived her preliminary hearing.



       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
         At an adjudicatory hearing in December of 2019, petitioner stipulated to the allegations in
the petition, and the circuit court adjudicated her as an abusing parent. The record reflects that the
circuit court rejected the father’s attempted stipulation and, instead, proceeded to a contested
adjudication. Based on the evidence, the court found that the father engaged in extensive incidents
of domestic violence with petitioner in the child’s presence, including one instance wherein the
father discharged a firearm at petitioner. Petitioner also moved for an improvement period, but the
circuit court held that motion in abeyance pending her participation in a parental fitness evaluation.

         In January of 2020, petitioner completed the evaluation, after which the evaluating
psychologist concluded that petitioner’s prognosis for improved parenting was very poor “[g]iven
her limited acceptance of responsibility, her long-term history of exposing her child to domestic
violence, her highly dysfunctional personality traits and characteristics, and her endorsement of
the traits and characteristics of known child abusers.” Specifically, the psychologist explained that
although petitioner expressed regret for exposing the child to domestic violence, “she struggled to
articulate why that constituted abuse or neglect.” According to the psychologist, because insight
and acceptance of responsibility are key factors relating to motivation to change, “there are
significant concerns that [petitioner] will enter into this type of relationship again, particularly
given that she has been reported as being violent and being the aggressor at times.”

        At a hearing in February of 2020, the guardian moved to suspend petitioner’s visitation
with the child because she refused to permit her service provider to inspect her home and over
concern that petitioner “returned to the . . . [f]ather.” The court noted that neither parent appeared
for the hearing, although they were represented by counsel, and granted the motion suspending
petitioner’s visits. The court then held a hearing in May of 2020, for which petitioner again failed
to appear.

        In June of 2020, the circuit court held a dispositional hearing, during which the circuit court
heard testimony from a DHHR employee and petitioner. The court also noted that it had previously
suspended petitioner’s visitation with the child because she refused to cooperate with service
providers and denied access to her home when respondents believed she remained in a relationship
with the father. Ultimately, the circuit court denied petitioner’s motion for an improvement period,
finding that “in addition to not being fully cooperative with her provider, [she had] taken only
limited responsibility” for her abusive conduct. The court also found that petitioner had not
followed through with the reasonable family case plan or otherwise made sufficient efforts to
remedy the conditions of abuse and neglect, and, therefore, there was no reasonable likelihood that
the conditions of abuse and neglect could be substantially corrected in the near future. Finally, the
court found that termination of petitioner’s parental rights was necessary for the child’s welfare.
Accordingly, the court terminated petitioner’s parental rights. 2 It is from the dispositional order
that petitioner appeals.

       The Court has previously established the following standard of review:



       2
         The fathers’ parental rights were also terminated below. The permanency plan for the child
is adoption in the current foster home.


                                                  2
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner alleges that the circuit court erred in terminating her parental rights
without first granting her an improvement period. According to petitioner, she participated in all
services available and accepted responsibility for her role in the domestic violence. This argument,
however, is contradicted by the record. For example, petitioner argues that she enrolled in domestic
violence classes. While this may be true, the record shows that a DHHR employee specifically
testified at the dispositional hearing that the DHHR recommended termination of petitioner’s
parental rights because “[s]ervices aren’t being completed” and the DHHR had “very little contact
with her.” Petitioner asks this Court to grant her relief because she took the meager step of enrolling
in required classes, while ignoring the fact that the DHHR indicated that there was no confirmation
that petitioner actually completed the classes. Petitioner also asserts that she “availed herself to
any visits or phone conference offered with her son,” while completely ignoring the fact that her
visits were cancelled because of her refusal to permit the DHHR to inspect her living arrangements
in order to confirm that she was not continuing her relationship with the father, an individual with
whom petitioner engaged in extensive physical violence in the child’s presence. Simply put, the
record does not support petitioner’s assertion that she was compliant.

         We have explained that a parent’s “entitlement to an improvement period is conditioned
upon the ability of the [parent] to demonstrate ‘by clear and convincing evidence, that the [parent]
is likely to fully participate in the improvement period.’” In re Charity H., 215 W. Va. 208, 215,
599 S.E.2d 631, 638 (2004) (citation omitted). As set forth above, petitioner could not satisfy this
burden based upon her failure to fully comply with the services previously offered. Further, the
record shows that petitioner’s compliance was so lacking that she failed to appear for several
hearings during the proceedings. On appeal, petitioner blames the DHHR for a lack of contact and
effort in helping her complete the services offered. However, it is clear that it was petitioner who
was unwilling to fully comply, given her willful refusal to cooperate with the DHHR or attend
regular hearings. As we have explained, the decision to grant or deny an improvement period rests
in the sound discretion of the circuit court. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338,
345 (2015) (“West Virginia law allows the circuit court discretion in deciding whether to grant a
parent an improvement period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589
(1996) (“It is within the court’s discretion to grant an improvement period within the applicable
statutory requirements . . . .”). We find no abuse of this discretion, given that petitioner failed to

                                                  3
fully participate in services below and willfully refused reasonable requests from the DHHR during
the proceedings. As such, petitioner is entitled to no relief.

        This same evidence also supports the circuit court’s termination of petitioner’s parental
rights. On appeal, petitioner asserts, without any support, that “a change in the near future is
possible.” Petitioner then speculates that she was willing to participate in services to address issues
such as housing, regular counseling, and “anything else required by the Court.” This speculation
regarding her assertion that she could improve at some point in the future is simply insufficient to
entitle her to relief. Indeed, this Court has routinely held that “courts are not required to exhaust
every speculative possibility of parental improvement . . . where it appears that the welfare of the
child will be seriously threatened.” Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4, in part
(citation omitted). As the court below found, the child’s welfare required termination, especially
in light of petitioner’s unwillingness to fully comply with the services offered in order to remedy
the severe conditions of abuse and neglect at issue. Contrary to petitioner’s arguments, the court
found that there was no reasonable likelihood that petitioner could substantially correct the
conditions of abuse and neglect, given her failure to follow through with the reasonable family
case plan, in accordance with West Virginia Code § 49-4-604(d)(3). Further, under West Virginia
Code § 49-4-604(c)(6), a circuit court may terminate parental rights upon such findings. Finally,
as this Court has held,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on the overwhelming
evidence in support of these determinations, we find no error in the circuit court’s termination of
petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 21, 2021, order is hereby affirmed.

                                                                                            Affirmed.

ISSUED: October 1, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton

                                                  4